Citation Nr: 1452876	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for residuals of a non-displaced fracture of the left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued the Veteran's noncompensable rating for bilateral hearing loss and increased his rating to 20 percent for residuals of a non-displaced fracture of the left ankle (left ankle disability), effective January 7, 2009, the date VA received his claim for an increased rating.

In June 2010, the Veteran testified at a hearing a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in February 2011, he, via his representative, submitted a written statement withdrawing his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from April 2006 to April 2013, the Veteran's Social Security Administration (SSA) records, and the Veteran's representative's October 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file contains no records.

The Board notes that the most recent supplemental statement of the case issued in October 2010 shows that the Agency of Original Jurisdiction (AOJ) considered the SSA records, but not the aforementioned VA treatment records, and there is no waiver of initial consideration by the AOJ by the Veteran.  However, as pertinent to the Veteran's bilateral hearing loss claim, such VA treatment records do not show findings relevant to the evaluation of such disability and, therefore, they are irrelevant to such claim.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on such issue at this time.  Moreover, as the Veteran's left ankle disability claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

Two issues have been raised by the record but not adjudicated by the AOJ: service connection for residuals of neck, back, and shoulder injuries as secondary to service-connected left ankle disability (see June 2010 DRO Hearing Transcript, p. 7), and service connection for foot condition, to include plantar fasciitis or heal spur, as secondary to service-connected left ankle disability.  See January 14, 2009 VA treatment records.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, including clarification.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased rating for the Veteran's left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran provided unreliable and inconsistent responses during audiometric testing, thus rendering the results invalid.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a letter dated in January 2009, sent prior to the March 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Specifically, such letter included general notice of what evidence is needed for an increased evaluation - including evidence showing a worsening or increase in severity and the effect of any such worsening on the claimant's ability to work.  Additionally, the January 2009 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and SSA records have been obtained and considered.  Furthermore, he has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran was also afforded VA examinations for his bilateral hearing loss in February 2009 and August 2010.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hearing loss disability as they include an interview with the Veteran, a review of the record, and full audiological examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of his bilateral hearing loss since the August 2010 VA examination.  In this regard, while he and his representative have claimed that such disability is worse than the currently assigned rating, they have not contended that the condition has increased in severity since the August 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  

The Board notes that the Veteran's representative argues that the Veteran's VA audiological examinations are stale and requests a new examination for the Veteran.  The Board finds such argument unpersuasive, however, as the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; rather, there must be evidence of a change in the condition or allegation of worsening of the condition.  See id. at 182.  Since the August 2010 VA audiological examination, there has been no evidence of or allegation that the Veteran's hearing has worsened.  Accordingly, there is no basis to afford him a new VA examination.

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the February 2009 and August 2010 VA examiners noted the Veteran's general difficulty hearing around a lot of noise, and the August 2010 VA examiner noted possible "significant effects" on the Veteran's occupation.  While neither examiner offered additional details, neither the Veteran nor his representative have alleged any prejudice resulting from any deficiency in the examinations.  Furthermore, the Board finds that no prejudice results to the Veteran as the remainder of the evidence more fully addresses such effects and, therefore, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. at 455.  In addition to the findings noted at the February 2009 and August 2010 VA examinations, treatment records and the Veteran's statements, to include his testimony at the June 2010 DRO hearing, reflects that he has difficulty hearing generally when there is a lot of background noise, difficulty hearing emergency vehicles when driving, and that a lot of people think that he is ignoring them because he cannot hear them speaking and fails to respond.  See Hearing Transcript, p. 10-11.

Therefore, the Board finds that no prejudice results to the Veteran in the Board proceeding with a decision at this time as the functional effects of his bilateral hearing loss disability are adequately addressed by the record as a whole, to include the February 2009 and August 2008 VA examinations, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's rating claim and no further examination is necessary.

Additionally, in June 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the June 2010 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss, to include statements concerning his difficulty hearing in the presence of background noise, difficulty hearing emergency response vehicles when driving, his use of hearing aids, and the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  Id. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, to include obtaining outstanding records and affording the Veteran a VA examination in August 2010 so as to determine the current nature and severity of his bilateral hearing loss.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective October 13, 2005.  VA received the Veteran's current claim for an increased rating in January 2009.  In connection with such claim, he contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for such disability. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue as here, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board has considered the time period from one year prior to the receipt of the Veteran's January 2009 claim.  See generally 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran alleges that his hearing loss causes him to have difficulty understanding normal conversations, especially when there is background noise which interferes with his ability to hear and understand clearly.  See June 2009 notice of disagreement.  Additionally, he has trouble hearing emergency response vehicles when driving due to other background noises associated with driving.  See id.  Statements submitted by the Veteran from his girlfriend, nephew, brother, and friend reiterate the Veteran's complaints of hearing difficulties.  Additionally, at the June 2010 DRO hearing, the Veteran essentially repeated the same complaints as the ones detailed in his June 2009 notice of disagreement.  See Hearing Transcript, p. 10, 13.

Historically, VA treatment records reflect that the Veteran was seen for a hearing evaluation in 2006 use of hearing aids.  Other VA treatment records show minimal hearing complaints, visits for assistance with the use of hearing aids, and merely note that the Veteran has a hearing impairment.  The Veteran's SSA records contain no material evidence relevant to his hearing loss claim.

A February 2009 VA audiological examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
95
90
105
110
100
LEFT
110
110
110
110
110

Maryland CNC testing revealed speech recognition ability of 84 percent for the right ear and 0 percent for the left ear.  No exceptional pattern of hearing loss was demonstrated.  These results yielded a diagnosis of profound sensorineural hearing loss in both ears.  Significantly, however, the examiner concluded that the Veteran may have exaggerated his symptoms.  As the examiner explained, general testing results were not consistent and his pure tone responses were very inconsistent.  On more than one occasion, the examiner would "talk over" at a level that, based on the Veteran's results, the Veteran should not have been able to respond to.  Additionally, the examiner observed that the Veteran was able to answer questions that were given to him outside of the test booth, without his hearing aids in, and with the examiner's back turned to the Veteran, which the examiner opined, again, that the Veteran should not have been able to do based on his audiogram results. 

In March 2010, the Veteran underwent private audiological examination.  Audiogram results revealed the following pure tone thresholds, measured in decibels: 95 decibels (dB) at 1000 Hertz (Hz) and 105 dB from 2000 to 4000 Hz in the right ear, and 105 dB from 1000 to 4000 Hz in the left ear.  Speech reception threshold testing revealed scores of 95 at the most comfortable level and 110+ at the uncomfortable level for the right ear.  No speech reception threshold testing was conducted for the left ear.    

In August 2010, the Veteran underwent another VA audiological examination.  However, no audiogram pure tone threshold or speech recognition testing results were recorded because the VA examiner believe that the test results obtained were inaccurate.  As explained by the VA examiner, the Veteran's responses were inconsistent during testing and inter-test reliability was fair in the right ear and poor in the left ear.  

Therefore, the Board finds that, for the entire appeal period, there is no competent and credible evidence justifying a compensable rating for the Veteran's bilateral hearing loss disability.  As shown above, the Veteran provided inconsistent responses during audiological testing during both VA examinations.  These responses were so inconsistent as to render results from the February 2009 and August 2010 VA examinations invalid.  Specifically, the February 2009 VA examiner indicated that the Veteran exaggerated his hearing loss symptoms during testing, and the August 2010 VA examiner found the pure tone threshold or speech recognition results so unreliable as to exclude them altogether from the examination report.  

As for the March 2010 private audiological testing, the Board finds that it cannot rely on such report as the private examiner did not include any statement or opinion concerning the Veteran's consistency or reliability in responding to the testing.  Moreover, while such reports that "speech reception threshold testing" was conducted, it does not indicate that such testing is the same as speech recognition testing and, if so, whether the Maryland CNC test was utilized.  In this regard, the Board is cognizant that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). However, no additional clarification in this matter is needed because, even if the private examiner were to comment upon the Veteran's consistency and reliability and whether the Maryland CNC test was utilized, the fact remains that no speech reception threshold testing was conducted for the left ear.  In this regard, as discussed previously, ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests.  Therefore, absent a speech discrimination score for the Veteran's left ear, such findings may not be utilized in evaluating the Veteran's hearing loss for compensation purposes.  See 38 C.F.R. § 4.85(a).  

Furthermore, the Board is unpersuaded by the Veteran's argument that the February 2009 VA examiner did "some weird stuff" while testing the Veteran, as the examiner's report explains that the audiological examination included tests of the Veteran's reliability and consistency, described in detail above, which the Veteran failed.  See June 2010 DRO Hearing Transcript, p. 13.  

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran provided unreliable and inconsistent responses during audiometric testing, thus rendering the results invalid.  Consequently, the preponderance of evidence against entitlement to a compensable rating for his bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing in the presence of background noise or difficulty hearing emergency response vehicles when driving, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Similarly, individuals known to the Veteran who have observed the Veteran's alleged hearing loss symptoms are also unqualified to assess whether the Veteran's hearing warrants a compensable rating under VA regulations.  See id.

Despite the foregoing, the Board acknowledges the Veteran's and his supporters' reports of his difficulty hearing in the presence of background noise or difficulty hearing emergency response vehicles when driving.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period, as there is no competent and credible evidence of any increase in severity.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty hearing in the presence of background noise, difficulty hearing emergency response vehicles when driving, his use of hearing aids, the Board finds that the Veteran's bilateral hearing loss symptomatology are fully addressed by the rating criteria under which such disability is rated.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by difficulty hearing in the presence of background noise, difficulty hearing emergency response vehicles when driving, his use of hearing aids is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under the disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected bilateral hearing loss disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the Veteran's bilateral hearing loss addressed above, the Veteran is in receipt of service connection for a left ankle disability, which is addressed in the Remand portion below, and tinnitus.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased compensation for bilateral hearing loss addressed above is the only increased rating claim to be adjudicated at this time, such is the only disability that must be considered in the aforementioned extra-schedular analysis.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  Additionally, because the Veteran's responses during the February 2009 and August 2010 VA audiological examinations were so inconsistent as to render such testing results unreliable, those VA examination reports similarly provide no supporting evidence of the Veteran's unemployability due to his bilateral hearing loss.  Finally, the Veteran's private March 2010 audiological report contains no information concerning his employability.  Therefore, the Board finds that a TDIU is not raised by the record. 

Finally, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

A review of the record reveals that a remand is necessary so as to provide the Veteran with a contemporaneous VA examination of his left ankle.  In this regard, while he was afforded VA examinations in February 2009 and August 2010, additional VA treatment records reveal that the Veteran may experience neurological manifestations from his left ankle disability, which were not addressed at such examinations.  In this regard, while the February 2009 VA examiner noted that the Veteran denied sensation to pinprick at the small and great toes of the left foot, he did not indicate whether the Veteran's left ankle disability resulted in neurological impairment.  Moreover, VA treatment records reflect the Veteran's complaints of a "burning/charliehorse" type of pain and of "radiating into the calf area," "tingling and numbness, " and "[p]ain is below lateral malleolus with radiation around ankle joint."  See May 20, 2006 and January 14, 2009 VA treatment records.  Accordingly, the Veteran should be afforded a new VA examination to determine all manifestations of his left ankle disability, to include any neurological impairments.

Additionally, while on remand, the Veteran's updated VA treatment records from the Marion, Indiana, facility should be obtained as such reflect ongoing complaints and treatment for his left ankle disability.  

Finally, as indicated in the Introduction, additional VA treatment records dated through April 2013 were associated with the Veteran's Virtual VA claims file in April 2013.  Therefore, the entirety of the evidence, to include all evidence associated with the record since the October 2010 supplemental statement of the case, should be considered in the readjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA treatment records from the Marion facility dating from April 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the severity of his service-connected left ankle disability, including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A) Describe the nature and severity of all manifestations of the Veterans left ankle disability, to include range of motion studies.  Note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  Also, indicate whether the Veteran has any ankylosis of the ankle(s); and, if so, at what degree the ankle(s) is ankylosed.

(B) Determine whether the Veteran's left ankle disability results in any neurological manifestations, as perhaps evidenced by the Veteran's complaints of a "burning/charliehorse" type of pain, pain "radiating into the calf area," "tingling and numbness," and "[p]ain is below lateral malleolus with radiation around ankle joint."  See May 20, 2006 and January 14, 2009 VA treatment records.

(C)  Describe the functional impairment resulting from the Veteran's left ankle disability. 

The examiner should consider all evidence of record, including lay statements, especially those concerning the Veteran's alleged left ankle instability, and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the October 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


